Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 1 of 11 PagelD #: 954

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

HERMIONE KELLY IVY WINTER,
Plaintiff,
: CONSOLIDATED
v. : C.A. No, 17-1322-LPS
MARC RICHMAN, et al.,

Defendants.

 

Paul J. Lockwood and Stefania A. Rosca, Wilmington, Delaware

Attorneys for Plaintiff

George T. Lees III, State of Delaware Department of Justice, Wilmington, Delaware

Attorney for Defendants Warden Dana Metzger, Kelly Embert, Ramon Taylor, and Marc
Richman

MEMORANDUM OPINION

November 25, 2020
Wilmington, Delaware

 

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 2 of 11 PagelD #: 955
STARK, U.S. District Judge:

Pending before the Court is the motion to dismiss filed by Defendants Warden Dana
Metzger, Kelly Embert, Ramon Taylor, and Marc Richman (“Defendants”). (D.L. 62)! The
motion is directed to all claims in Plaintiff Hermione Kelly Ivy Winter’s (“Plaintiff”) Amended
Complaint. (D.I. 53) Also pending is Plaintiffs counsel’s motion to withdraw. (D.I. 81)

In her Amended Complaint, Plaintiff attempts to state the following claims: (1) denial of
hormone replacement therapy (“HIRT”) is cruel and unusual punishment, in violation of her
rights under the Eighth Amendment to the United States Constitution, a claim alleged against all
Defendants and pursued under 42 U.S.C. § 1983; (2) denial of HRT is cruel punishment, a claim
alleged against all Defendants in violation of her rights under Article I Section 11 of the
Delaware Constitution; (3) denial of HRT is retaliation against Plaintiff for filing grievances and
court claims in violation of the United States Constitution, a claim alleged against Defendants
Taylor and Richman and pursued under 42 U.S.C. § 1983; (4) denial of HRT is retaliation
against Plaintiff for filing grievances and court claims in violation of Article I Sections 9 and 16
of the Delaware Constitution, a claim alleged against Defendants Taylor and Richman; (5) denial
of equal protection based on her transgender status in violation of the Equal Protection Clause of
the Fourteenth Amendment to the United States Constitution, a claim alleged against all
Defendants and pursued under 42 U.S.C. § 1983; (6) failure to protect in violation of the Eighth
Amendment to the United States Constitution, a claim alleged against Defendants Metzger,

Embert, and Taylor and pursued under 42 U.S.C. § 1983; and (7) failure to protect in violation of

 

' The Amended Complaint names other defendants. The Court’s summary of the claims
and discussions throughout are focused on the Defendants who filed the pending motion to
dismiss.

 

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 3 of 11 PagelD #: 956

Article I Section 11 of the Delaware Constitution, a claim alleged against Defendants Metzger
and Embert. Ud.)

Defendants have moved to dismiss the Amended Complaint as against them on multiple
grounds. They contend that all claims should be dismissed due to Plaintiffs failure to exhaust
administrative remedies and based on qualified immunity. They further contend that many of
Plaintiff's allegations should be dismissed due to application of the statute of limitations.
Additionally, the state law claims contained in Counts II and VI must be dismissed, according to
Defendants, because Delaware law does not recognize a private right of action to enforce the
provisions on which Plaintiff relies.

Plaintiff has filed numerous other civil actions in this Court. (See generally D.I. 62 at 4)
(“Since beginning her incarceration in 2014, Winter has filed ten (10) actions asserting various
claims arising out of her confinement.”) (internal footnote omitted) Plaintiff's cases have
generated a substantial number of rulings, including on what appear to be many of the claims
Plaintiff seeks to press in this action and many of the defenses that are the subject of the motion
to dismiss. (See, e.g., C.A. No. 16-890 D.L. 46 (Mar. 26, 2018 opinion addressing deliberate
indifference to medical needs claims); id. D.I. 113 (Dec. 16, 2019 order addressing failure to
exhaust administrative remedies); C.A. No. 17-1280 D.I. 149 (Nov. 25, 2019 order addressing
failure to exhaust administrative remedies))

State Law Claims

The Court will grant Defendants’ motion as to the state law claims, Counts IT and VII.?

 

2 On reply, Defendants also cite Count VI, but this appears to be an error, as Count VI is
not a state law claim. (See D.L. 72 at 6-8)

 

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 4 of 11 PagelD #: 957

The state law claims are based on Article I Section 11 of the Delaware Constitution. This
provision prohibits infliction of cruel punishments and requires that in the construction of jails a
proper regard shall be had for the health of prisoners; it forms the basis for Plaintiffs cruel-
punishment and failure-to-protect claims (Counts II and VIf). Del. Const. art. [, § 11. The
Delaware state courts have not recognized a private right of action under this Delaware
Constitution provision and this Court predicts that they would not do so were the instant case
pending in state court?

Delaware law on whether a private right of action exists under a different provision of the
State’s Constitution, Article I Section 6, is instructive. In these analogous circumstances, the
Delaware Superior Court declined to create a new cause of action for excessive force under
Article I Section 6. In Schueller v. Cordrey, 2017 WL 568344, at *2 (Del. Super. Ct. Feb. 13,
2017), the Court rejected an invitation to recognize such a private right of action based on these
factors: (i) the plaintiff had alternative remedies available to him through a common law tort
action for battery or gross negligence, both of which allowed the plaintiff the opportunity to
recover damages for the unlawful or excessive use of force, and the plaintiff had brought such
common law tort claims against the defendants; (ii) unlike in Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), there is no state statute similar to
section 1983 of the federal Civil Rights Act, which defines the scope and limits of the requested

new cause of action; (iii) creating a new cause of action under Article I Section 6, which does not

 

3 The same issue arose before Judge Connolly of this Court, but the argument was not
adequately developed and, thus, was deemed waived. See Cooke v. Phelps, 2019 WL 6307769,
at *3 (D. Del. Nov. 25, 2019). There was no discussion of whether a private right of action
exists in Dickens v. Desrosiers, 2018 WL 3491690, at *3-4 (D. Del. July 20, 2018), a case in
which a motion to dismiss a cruel and unusual punishment claim was denied, where it appears
the same claim may have referenced both the U.S. and Delaware Constitutions.

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 5 of 11 PagelD #: 958

mention excessive force or the requirements for bringing such a cause of action, could impose
huge financial burdens on municipal, local, and state government entities by opening them up to
lawsuits for damages which lack defined boundaries; and (iv) the Court believed the Delaware
Legislature was the entity best suited to create a new cause of action, if it wished to do so. See
Schueller, 2017 WL 568344, at *2 & n.4 (citing Jones v. City of Philadelphia, 890 A.2d 1188
(Pa. Commw. Ct. 2006), as “highly persuasive authority,” and resolving identical legal issue in
same fashion by not recognizing new cause of action for excessive force claim under
Pennsylvania Constitution).

Application of the Schueller analysis leads to the same conclusion here. Plaintiff has
alternative remedies available to her under the Eighth Amendment, and she has brought claims
under that provision. “[U]nlike Bivens, there is no state statute similar to section 1983 of the
Civil Rights Act that already exists to define the scope of this new cause of action and its limits.”
Schueller, 2017 WL 568344, at *2. Creating a new cause of action under Article I Section 11,
which does not set forth any “requirements for bringing such a cause of action, could impose
huge financial burdens on municipal, local, and state government entities by opening them up to
lawsuits for damages which lack defined boundaries.” Jd. Finally, “the Court believes the
Delaware State Legislature is the entity best suited to create a new cause of action in this
instance.” Id.

For these reasons, the Court predicts that the Delaware state courts would decline to find
a private right of action with respect to Article I Section 11. Thus, the Court thus will dismiss

the two state law counts.‘

 

4 Plaintiff argues in opposition that the Court can exercise supplemental jurisdiction over
the state law claims. (D.I. 69 at 8) But supplemental jurisdiction is not available where, as here,
the state law claim does not exist.

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 6 of 11 PagelD #: 959

Exhaustion
Defendants seek dismissal of all claims against them for failure to exhaust administrative
remedies. (See D.I, 62 at 11-15) The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a),
provides that “[n]o action shall be brought with respect to prison conditions under section 1983 .
_. by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” Although “([flailure to exhaust is an
affirmative defense the defendant must plead and prove; it is not a pleading requirement for the
prisoner-plaintiff,” Paladino v. Newsome, 885 F.3d 203, 207 (3d Cir, 2018) (internal quotation
marks omitted); see also Abu-Jamal v. Kerestes, 779 F. App’x 893, 898 n.6 (3d Cir. 2019)
(“Such failure to exhaust is an affirmative defense for which the defendant bears the burden of
proof.”), here the Court has already addressed failure to exhaust on multiple prior occasions (as
noted above). Copies of all grievances filed by Plaintiff have been produced to her in other
actions (see D.I. 62 at 5) and the Court has made determinations with respect to exhaustion in
those other actions.
As Defendants point out:
This case is unique in that it is the third case in less than a

year where the issue of exhaustion of administrative remedies has

been raised involving Winter. Twice the Court has found that

Winter did not exhaust her administrative remedies and dismissed

Winter’s claims. Defendants{’] motion relies upon the grievances

which were turned over to Winter in compliance with this Court’s

order and were docketed of record with this Court. Those records

are the totality of Winter’s grievances and responses from 2016

until October 2019 and include all of the grievances relevant to the

issue of Winter’s failure to exhaust her administrative remedies in

this case.

(D.1. 72 at 2) The Court cannot, and will not, ignore these prior determinations. Instead, it will

provide the parties an opportunity for exhaustion-related discovery (if any is needed) and an

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 7 of 11 PagelD #: 960

opportunity to file an appropriate motion to have the Court resolve, as soon as practicable, the
exhaustion issue. All of this will occur before the Court entertains a request to proceed to merits-
related discovery.

While the Court may not be able to take judicial notice of the truth of the contents of a
filing from a related action, see RP Healthcare, Inc. v. Pfizer, Inc., 2017 WL 4330358, at *3
(D.N.J. Sept. 29, 2017), nor does it seem reasonable, in the circumstances presented here, for the
Court to ignore what it knows and determined from the multiple other cases. It appears that
Plaintiff has copies of all of her grievances and the Court has previously determined that she has
failed to exhaust administrative remedies. Doctrines including res judicata, collateral estoppel,
and law of the case may have application here. In the Court’s view, before this case proceeds
much further, it is most appropriate to address these issues first.

Defendants propose that if the Court “believes that further evidence supporting the
argument of the failure of Plaintiff to exhaust her administrative remedies prior to filing suit is
required,” the Court should “allow{] limited discovery followed by an evidentiary hearing,” if
needed. (D.I. 62 at 12 n.10) Plaintiff appears to agree that the Court can proceed in this manner.
(See D.I, 69 at 20) (“[T]his Court should at least allow the parties the opportunity for full
discovery of exhaustion of administrative remedies before deciding the issue.”)

Accordingly, Plaintiff is hereby given notice that it appears to the Court that it should
determine whether Plaintiff has exhausted her administrative remedies with respect to any or all
claims still remaining in this case against any Defendant (of limited just to the Defendants who
have filed the pending motion to dismiss) before any further actions take place in this suit. Both
sides will be provided an opportunity to be heard, including an opportunity to take limited

discovery and submit an appropriate motion and briefing (followed, if necessary, by an

 

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 8 of 11 PagelD #: 961

evidentiary hearing), before the Court makes a determination on exhaustion. The parties will be
required to provide a proposal for how the Court should proceed with respect to the exhaustion
issue,

Qualified Immunity

Defendants seek to dismiss all counts based on the defense of qualified immunity.
Generally, “a plaintiff has no pleading burden to anticipate or overcome a qualified immunity
defense, and a mere absence of detailed factual allegations supporting a plaintiff's claim for
relief under § 1983 does not warrant dismissal of the complaint or establish defendants’
immunity.” Thomas v. Indep. Twp., 463 F.3d 285, 289 (3d Cir. 2006). Plaintiff need only plead
her constitutional causes of action and “has no obligation to plead a violation of clearly
established law in order to avoid dismissal on qualified immunity grounds.” Jd. at 293.

To overcome qualified immunity, a plaintiff must at the appropriate time “show|] (1) that
the official violated a statutory or constitutional right, and (2) that the right was clearly
established at the time of the challenged conduct.” Mammaro v. N.J. Div. of Child Prot. &
Permanency, 814 F.3d 164, 168-69 (3d Cir. 2016) (internal quotations marks omitted). A right is
“clearly established” when “[t]he contours of the right [are] sufficiently clear that a reasonable
official would understand that what he is doing violates that right.” Anderson v. Creighton, 483
U.S. 635, 640 (1987); see also In re City of Phila. Litig., 49 F.3d 945, 961 (3d Cir. 1995).

The Court agrees with Defendants that Plaintiff has failed to address step two of the
qualified immunity test: whether the constitutional right at issue was clearly established at the
time of the purported misconduct. (See D.I. 72 at 8; see also D.I. 62 at 9; Biddle v. Parker, 2015
WL 5190694, at *2 (D. Del. Sept. 4, 2015) (“Qualified immunity shields government officials

from damages for civil liability unless the official violated a statutory or constitutional right that

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 9 of 11 PagelD #: 962

was clearly established at the time of the challenged conduct.) (internal quotation marks
omitted)) For example, Plaintiff fails to explain (or even address) how Defendants could be
found to have violated a clearly established right to HRT when the Court has already determined
that Defendants were entitled to rely on the non-HRT medical treatment being provided by
medical professionals, particularly given that Defendants are not themselves medical
professionals. (See, e.g., D.I. 72 at 8) Even assuming Plaintiff has adequately stated claims of
violations of her rights, she is also going to have to show that the rights that were violated were
clearly established at the pertinent times, in order to overcome Defendants’ qualified immunity
defense.°

Notwithstanding the lack of a pleading burden on qualified immunity (see D.I. 69 at 9),
as Plaintiff recognizes “the Court may order Plaintiff to supplement her pleadings or may order
discovery” on the issue of qualified immunity (id.). See also Thomas, 463 F.3d at 289 (“[T]he
district court has the discretion to demand more specific factual allegations in order to protect the
substance of the qualified immunity defense and avoid subjecting government officials who may
be immune to needless discovery and the other burdens of litigation.”). In this case, the Court
has concluded that it should resolve the qualified immunity defense before this case moves into
merits-related discovery.

The parties will be required to provide a proposal for how the Court should proceed with

respect to qualified immunity.

 

5 As Defendants write: “This Court has already recognized that as of March 2018, the
medical providers at JTVCC have not recommended HRT for Winter. The Defendants, none of
whom are doctors or licensed to practice medicine[,] are entitled to rely upon the medical advice
of the medical providers that HRT is not warranted or recommended.” (D.L 62 at 7)

 

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 10 of 11 PagelD #: 963

Statute of Limitations

It is undisputed that Plaintiff filed this action on September 18, 2017; that a two-year
statute of limitations applies, see 10 Del. C. § 8119; and that the Amended Complaint contains
allegations of events that occurred before September 18, 2015 (see, e.g., DL. 53 ff] 3-7, 49-78).
According to Defendants, therefore, “all actions and conduct which occurred prior to September
18, 2015 [are] time barred and Defendants are entitled to an Order dismissing all claims which
arise out of conduct which predates September 18, 2015.” (D.L 62 at 6) They identify specific
claims which they contend arise out of conduct which is time-barred. (See D.I. 72 at 6)

It may be that Plaintiff is only relying on pre-2015 events as background. (See D1. 69 at
7) To the extent she is contending that actions from that earlier tumeframe provide a basis for
relief, she will have to overcome the statute of limitations defense, something she has not yet
done, Before the Court considers moving this case to merits-related discovery, it wiil first
determine which (if any) claims are barred by the statute of limitations.

The parties will be provided an opportunity to propose how the Court should proceed
before resolving the statute of limitations issues.
Withdrawal Motion

The Court will grant Plaintiff's counsel’s motion to withdraw. (D.I. 81) Neither Plaintiff
nor Defendants object to Ms. Rosca’s request to withdraw. (See generally D.I. 83, 85) As to Mr.
Lockwood, the Court is persuaded that withdrawal is appropriate under Model Rule of
Professional Conduct (“MRPC”) 1.16(b). See also D. Del. LR 83.6(d) (adopting the MRPC).
The movants have represented to the Court that “continued representation of Plaintiff. ..in a
manner consistent with their obligations under the Model Rules is not possible.” (D.I. 81 at 2)

Further, “withdrawal can be accomplished without material adverse effect on the interests of the

 
Case 1:17-cv-01322-LPS Document 86 Filed 11/25/20 Page 11 of 11 PagelD #: 964

client,” as no discovery requests or responses are pending, no depositions have been scheduled,
no trial date has been set, and no motions remain pending. MRPC r. 1.16(b). For these reasons,
withdrawal is appropriate as to both Ms. Rosca and Mr. Lockwood.

The Court’s decision is without prejudice to Plaintiff moving for the appointment of new
counsel. Should such a motion be made, the Court will evaluate it in light of the applicable
standards.

Conclusion

For the reasons stated above, the Court will dismiss the state law claims (Counts IT and
VID. With respect to all other claims, the Court will deny the motion without prejudice to
renew. Such renewal of a motion to dismiss or for summary judgment or any other appropriate
motion may follow after completion of any discovery and other proceedings that may be ordered
with respect to Defendants’ failure to exhaust, qualified immunity, and statute of limitations
defenses, all of which Plaintiff will have to overcome before this case proceeds to merits-related

discovery. An appropriate Order follows.

10

 

 
